Title: To George Washington from William Livingston, 8 February 1779
From: Livingston, William
To: Washington, George

Dear Sir
Elizth Town [N.J.] 8 Feby 1779

I have just received your Excellencys favor of the 31st Jany; & am much obliged to your Excellency for ordering the Party under Col: North into Monmouth County. Could you form any guess concerning the time of their continuance there, it might regulate me in dismissing the additional Militia I lately ordered into that from the Neighbouring Counties; or at least (since their Month will soon expire) in countermanding my Orders for their relief.
Lord Stirling (to whom I applyed in your Excellencys Absence from Camp) has given such Orders respecting the Deserters from the Convention Troops confined in Morris, as I doubt not will prevent their farther desertion from thence, which was my principal uneasiness; tho from the Inconvenience of the numbers in that Goal, I am perswaded your Excellency will order their removal whenever they can be conveniently disposed of. I have the honour to be with the greatest regard Dear Sir Your Excellencys, most obedient Servt.
